The State of s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       August 7, 2015

                                    No. 04-15-00278-CR

                                   Sindey R. DENBINA,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR8319
                          Honorable Steve Hilbig, Judge Presiding


                                      ORDER

    The Court Reporter’s Motion for Extension of Time to file Reporter’s Record has been
GRANTED. Time is extended to August 24, 2015. NO FURTHER EXTENSIONS WILL BE
ALLOWED.



                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court